Case 8:20-cv-00146-MSS-CPT Document 10 Filed 02/12/20 Page 1 of 1 PageID 32



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

SHARON MCFADDEN,

       Plaintiff,

v.                                                    Case No: 8:20-cv-146-MSS-CPT

NATIONAL PRINCIPAL GROUP, LLC,

       Defendant.


                    ORDER OF DISMISSAL WITHOUT PREJUDICE

       Upon review of Plaintiff’s Notice of Dismissal Without Prejudice, (Dkt. 9) and

pursuant to Fed. R. Civ. P. 41(a)(1), it is hereby

       ORDERED that this case is DISMISSED WITHOUT PREJUDICE. Each party shall

bear its own attorneys’ fees and costs associated with this matter. The Clerk is directed

to terminate any pending motions and CLOSE this case.

       DONE and ORDERED in Tampa, Florida this 12th day of February, 2020.




Copies furnished to:
Counsel of Record
Any Unrepresented Party
